Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The question *961whether the defendant deliberately defaulted in making deliveries of orders obtained by plaintiff and accepted by defendant is wholly unrelated to any issues tendered by the pleadings and should not have been submitted to the jury for its consideration. The receipt, over defendant’s objection, of evidence directed to that question constituted error. All concur. (Appeal from a judgment for plaintiff in an action for commissions due under a contract. The order denies a motion for a new trial.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.